

115 HRES 624 IH: Expressing support for the designation of room G2–24 of the Rayburn House Office Building as the “Stephen D. Vermillion, III, Room”.
U.S. House of Representatives
2017-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 624IN THE HOUSE OF REPRESENTATIVESNovember 15, 2017Mr. Curbelo of Florida (for himself, Mr. Sensenbrenner, Mr. Diaz-Balart, Ms. Ros-Lehtinen, Ms. Wasserman Schultz, Mr. Huffman, Mr. Soto, Ms. Wilson of Florida, Mr. Sires, Mr. Lowenthal, and Mr. Rodney Davis of Illinois) submitted the following resolution; which was referred to the Committee on Transportation and InfrastructureRESOLUTIONExpressing support for the designation of room G2–24 of the Rayburn House Office Building as the Stephen D. Vermillion, III, Room.
	
 Whereas congressional staffers play a vital role in assisting Members of Congress to perform their duties;
 Whereas Stephen D. Vermillion, III, served in a variety of roles in the United States House of Representatives for 17 years, as Communications Director for the Republican Study Committee from 1986–1987, Foreign Affairs and National Security Legislative Assistant for Representative James Sensenbrenner from 1987–1989, Chief of Staff to Representative Lincoln Diaz-Balart from 1993–2004, and Chief of Staff to Representative David Rivera from 2011–2012;
 Whereas Stephen Vermillion was involved in formulating, drafting, and amending various pieces of legislation that were passed into law which promoted human rights, broke down barriers for American goods in foreign markets, and helped advance United States national interests;
 Whereas Stephen Vermillion graduated with honors from Loyola University in Baltimore, earned his master’s degree in International Affairs from the University of Miami (FL) Graduate School of International Relations, and an advanced degree from the United States Naval War College in Newport, Rhode Island;
 Whereas, when he received the Congressional Hispanic Leadership Institute’s Staff Appreciation Award in 2012, Steve Vermillion said, if you don’t get obsessed with getting credit for something, there’s no limit to what you can accomplish, demonstrating great humility and the sometimes under-appreciated behind the scenes work of all congressional staffers;
 Whereas the Congressional Hispanic Leadership Institute’s Staff Appreciation Award has since been renamed The Stephen D. Vermillion, III Staff Appreciation Award in his honor;
 Whereas Stephen Vermillion was a Senior Fellow of the Stennis Center; Whereas Stephen Vermillion was an avid athlete and rower, earning 13 National Championships from the United States Rowing Association, Founding Member of the Capital Rowing Club, and Senior Member of the Potomac Boat Club;
 Whereas Stephen Vermillion was instrumental in the establishment of the House Staff Fitness Center, the congressional staff gym located in room G2–24 of the Rayburn House Office Building;
 Whereas Stephen Vermillion was diagnosed with acute myeloid leukemia (AML–5) on November 15, 2008; Whereas Stephen Vermillion dutifully continued his congressional service until he was forced to take a medical leave of absence over the summer of 2012;
 Whereas Stephen Vermillion passed away on November 15, 2012, at the age of 52; Whereas, in 2016, Stephen Vermillion’s teen-aged son, Joe Vermillion, organized and led a campaign in honor of his father that raised $115,000 for the Leukemia and Lymphoma Society;
 Whereas Stephen Vermillion has been widely recognized by his peers as a man of great ability, deep integrity, dignity, and commitment to the most admirable human principles; and
 Whereas Stephen Vermillion deeply loved the United States of America and the institution of the House of Representatives: Now, therefore, be it
	
 That the House of Representatives supports the designation of room G2–24 of the Rayburn House Office Building as the Stephen D. Vermillion, III, Room.
		